I am in accord with the foregoing opinion, save in so far as it holds that paragraph (2), Rem. Rev. Stat., § 11315-1, quoted in the majority opinion, does not cover such a situation as is presented by respondent's complaint in this action. It is true that in many cases, when property exempted from taxation is mentioned, a liability is presupposed, and if the paragraph referred to property exempted from taxation, it might be held that the section contemplated property specifically exempted by law. Certainly, personal property, the situs of which is without the state of Washington, is exempt from taxation within this state.
I am in accord with the majority opinion in holding that, for other reasons, this action may be maintained, but I am also of the opinion that, when it appears from a complaint in which a tax is sought to be avoided upon the ground that the property is exempt from taxation within this state, for the reason that the situs of the property is without the state of Washington, under paragraph (2), Rem. Rev. Stat., § 11315-1, the collection of the tax may be restrained, pending the entry of final decree, and that the owner of the property is not limited to the remedy provided by Rem. Rev. Stat., § 11315-2, quoted in the majority opinion, by the terms of which he may pay the tax under protest, and bring an action at law to recover the amount paid.
With the exception noted, I concur in the opinion of the majority. *Page 504